COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-323-CV
 
 
IN RE RAYMOND SPOTH,
GEORGE RAY, INC.,                          RELATORS
PSI PARTNERS, LTD., AND PSI GP, LLC AS 
THE GENERAL PARTNER OF
PSI PARTNERS, LTD.                                    
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: 
LIVINGSTON, HOLMAN, and WALKER, JJ.
 




DELIVERED: September 21, 2006




    [1]See
Tex. R. App. P. 47.4.